DEMPSEY V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-147-CR





DAVID URIAH DEMPSEY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 415
TH
 
DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant David Uriah Dempsey attempts to appeal his conviction for burglary.  On March 5, 2004, the trial court signed a certification of appellant’s right to appeal, which was also signed by appellant and his counsel.  
See
 
Tex. R. App. P.
 25.2(a)(2).  The certificate states that this case “is a plea-bargain case, and the defendant has NO right of appeal” and that “the defendant has waived the right of appeal.”  Appellant filed a notice of appeal on March 30, 2004.

On April 7, 2004, we notified appellant that the certification indicating that he had no right to appeal and had waived the right to appeal had been filed in this court and that we would dismiss this appeal unless appellant or any party desiring to continue the appeal filed, on or before April 19, 2004, a response showing grounds for continuing the appeal.  Appellant did not file any response.

A valid waiver of appeal will prevent a defendant from appealing without the trial court’s consent.  
Monreal v. State
, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 43.2(f).



PER CURIAM



PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  May 27, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.